Citation Nr: 0905697	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  00-17 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a compensable rating for restrictive pulmonary 
disease, effective from June 25, 1975, to October 6, 1996.


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 

INTRODUCTION

The veteran had active military service from January 1951 to 
January 1953.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO) 
which granted service connection for restrictive pulmonary 
disease and assigned an initial noncompensable (0 percent) 
rating effective from June 25, 1975, and a 10 percent rating 
effective from October 7, 1996.  In a May 2005 rating 
decision, the RO granted a 30 percent rating for restrictive 
pulmonary disease, effective April 28, 2005.  The veteran 
appealed for higher ratings for his service-connected 
restrictive pulmonary disease.  

In January 2006, the Board issued a decision which denied a 
compensable rating from June 25, 1975, to October 6, 1996; 
denied a rating in excess of 10 percent from October 7, 1996; 
and denied a rating in excess of 30 percent from April 28, 
2005.  The veteran then filed an appeal with the U.S. Court 
of Appeals for Veterans Claims (Court).  In June 2008, the 
Court issued a Memorandum Decision.  The Court first 
specified that the veteran had abandoned the issues regarding 
entitlement to a rating in excess of 30 percent prior to 
April 28, 2005, for his pulmonary disease and to a rating in 
excess of 10 percent for status post right thoracotomy scar, 
and noted that the veteran had raised no argument with 
respect to the Board's determination regarding a rating 
higher than 10 percent from October 7, 1996, for his 
pulmonary disease, and therefore, those issues were deemed 
abandoned.  The Court vacated, in part, the January 2006 
Board decision and remanded the issue as to a compensable 
rating from June 25, 1975, to October 6, 1996.


FINDING OF FACT

The evidence of record does not reasonably show that prior to 
October 7, 1996, the veteran's restrictive pulmonary disease 
was productive of paroxysms of asthmatic breathing (high 
pitched expiratory wheezing and dyspnea) occurring several 
times a year with no clinical findings between attacks.  


CONCLUSION OF LAW

Prior to October 7, 1996, restrictive pulmonary disease is 
not compensable according to the schedular criteria in effect 
at that time.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.97, Diagnostic Codes 6814 and 6602 (1995).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
claims folders.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is 
no need to discuss, in detail, each piece of evidence 
submitted by the veteran or on his behalf.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  Timberlake v. Gober, 14 
Vet. App. 122 (2000).

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

The Board is mindful of the new guidelines which have 
recently been issued by the Court of Appeals for Veterans 
Claims with regard to increased rating cases and mandatory 
notice in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Because the instant claim deals with a specific time period 
in the past - namely from June 25, 1975, to October 6, 1996, 
the Board finds that there is no additional notice to the 
veteran required with regard to this claim.  Additionally, 
there is no prejudicial error either alleged or shown. 

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the veteran in January 2005 that fully 
addressed the notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim, and 
of his and VA's respective duties for obtaining evidence.  
Although no longer required, the veteran was also asked to 
submit evidence and/or information in his possession to the 
RO.  Finally, the Board notes that to whatever extent the 
Court's decision in Dingess v. Nicholson, supra, requires 
more extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, there is no prejudice to the veteran in 
proceeding with the present decision.  Since the claim herein 
is being denied, such matters are moot.  Moreover, the 
veteran has not demonstrated any error in VCAA notice, and 
therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  See Sanders v. 
Nicholson, supra.  Thus, the Board concludes that all 
required notice has been given to the veteran.  

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of the claim.  The veteran has not 
cited any additional records to be obtained pertaining to the 
time period in question, nor is it necessary to schedule any 
additional VA examination.  It appears that all obtainable 
evidence identified by the veteran has been obtained and 
associated with the claims file, and that neither he nor his 
attorney has identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 30 (2007) (Court was "convinced that the appellant, 
through his counsel, demonstrated actual knowledge of the 
information and evidence necessary to establish entitlement 
to an earlier effective date.").

It is therefore the Board's conclusion that no further notice 
or assistance to the veteran is required to fulfill VA's duty 
to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

II.  Factual Background

Service treatment records (STRs) reveal that the veteran 
sustained injury to the right side of his body in 1952.  He 
was hospitalized and underwent a right thoracotomy and 
removal of the right cervical rib.

On VA examination in November 1975, it was noted that 
expansion of the right chest was slightly lagging compared to 
the left.  Percussion note was resonant throughout, and 
slightly impaired at the right base.  Breath sounds were 
clear, but slightly diminished on the right.  There were no 
rales, no rhonchi, and no wheezes.  Pulmonary function tests 
(PFTs) noted that FEV-1 was 77 percent and FVC was 77 
percent.

By December 1975 rating decision, the RO noted the symptoms 
associated with the veteran's lung as a residual of his 
hospitalization.  The RO granted service connection for 
brachial plexus neuropathy due to compression by cervical rib 
and for a right thoracotomy scar.  The rating decision 
contemplated the symptoms associated with the veteran's 
lungs, but did not grant service connection specifically for 
a lung disorder.

On VA examination in May 2003, it was noted that the 
veteran's activity was somewhat limited, as he became winded 
with minimal exertion.  On examination, there was no wheeze.  
Breath sounds were somewhat diminished on the right.  PFTs, 
ordered in conjunction with the examination, showed that the 
veteran's FVC was 50 percent, FEV1 was 61 percent, and 
FEV1/FVC was 122 percent.  The examiner noted that his 
spirometry was consistent with a moderate degree of 
restriction, which was likely related to his prior surgery.

By November 2003 rating decision, the RO granted service 
connection for restrictive pulmonary disease.  It was noted 
that the veteran had initially filed a claim in 1975, but 
such claim had never been appropriately addressed.  
Accordingly, an initial noncompensable evaluation was 
assigned effective June 25, 1975, and a 10 percent rating was 
assigned effective October 7, 1996.

On VA examination in April 2005 VA examination report, it was 
noted that there was no claims folder to review and that 
there was no change from the previous VA examination.

An April 28, 2005, private treatment note indicated that the 
veteran's PFTs revealed moderate restrictive pulmonary defect 
with minimally reduced diffusion capacity.  It was noted that 
FVC was 63 percent, FEV-1 was 69 percent, FEV-1/FVC was 
79 percent, and DLCO was 78 percent.

By November 2005 rating decision, the RO assigned a 30 
percent rating for the veteran's restrictive pulmonary 
disease, effective April 28, 2005.

In January 2006, the Board issued a decision which, in 
pertinent part, denied entitlement to a compensable rating 
effective from June 25, 1975; to a rating higher than 10 
percent from October 7, 1996; and to a rating higher than 30 
percent from April 28, 2005, for the veteran's service-
connected restrictive pulmonary disease.  The veteran then 
appealed the Board's decision to the Court.

In June 2008, the Court issued a Memorandum Decision and 
noted the veteran's argument that the Board had erred (in the 
January 2006 decision) because it failed to apply correctly 
the schedular criteria for evaluating respiratory disorders 
as set forth in 38 C.F.R. § 4.96 and 4.97 that were more 
favorable to his claim.  The Court initially cited the U.S. 
Supreme Court case, Landgraf v. USI Film Prods., 511 U.S. 244 
(1994), indicating that when a veteran's claim implicates a 
statute or regulation enacted during the pendency of that 
claim, VA's first task is to determine whether the statute or 
regulation expressly speaks to its temporal reach.  The Court 
noted that the Board applied the pre-October 7, 1996, 
schedular criteria for evaluating respiratory disorders 
without first determining which regulatory criteria were more 
favorable to the veteran and whether their application 
resulted in an impermissible retroactive affect.  The Court 
said that the veteran's initial disability rating was at 
issue because he filed his claim in June 1975 and it had been 
pending since that time.  The Court found the Board had a 
duty to explain why it was applying one set of rating 
criteria to the claim for one period of time and another set 
of rating criteria for another period of time. 

The Court found that the Board failed to provide a statement 
of the reasons or bases for its determination that was 
adequate for the veteran to understand the precise basis for 
the Board's decision, as well as to facilitate review in the 
Court.  Citing Landgraf, the Court indicated that the Board 
should consider the temporal reach of the regulation that 
amended the rating criteria.  Citing Rodriguez v. Peake, 511 
F.3d 1147, 1152-56 (Fed. Cir. 2008) and Princess Cruises v. 
United States, 397 F.3d 1358, 1364 (Fed. Cir. 2005), the 
Court indicated that if VA was silent on the issue, the Board 
should determine whether application of the amended criteria 
would have an impermissible retroactive effect.  If so, the 
Board should apply the pre-amendment criteria to the period 
of time between June 25, 1975, and October 7, 1996.  If not, 
the Board should apply the law in effect at the time it 
renders its decision - i.e., the amended criteria - to the 
entirety of the veteran's claim.  

Received from the veteran's attorney in October 2008 was a 
letter in which new arguments were advanced in support of the 
veteran's appeal.  The Board notes however, that such 
arguments are premised on an incorrect contention, i.e., that 
"the veteran would be entitled to a 10% rating for his lung 
condition under the prior version.  Under the revised version 
of the regulation, the veteran would not be entitled to a 
compensable rating".  On the contrary, it is because of the 
application of the revised rating criteria that, effective 
October 6, 1996, the veteran became entitled to a compensable 
rating.

III.  Pertinent Laws and Regulations

Disability evaluations are determined by application of the 
VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is to be assigned.  38 C.F.R. § 
4.7.

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection.  This 
matter, therefore, is to be distinguished from one in which a 
claim for an increased rating of a disability has been filed 
after a grant of service connection.  In general, when an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when 
the current appeal arose from the initially assigned rating, 
consideration must be given as to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

This decision covers schedular rating criteria in effect from 
June 25, 1975, to the present.  The Board notes at the outset 
that, effective October 7, 1996, substantive changes were 
made to the schedular criteria for evaluating respiratory 
disorders, as set forth in 38 C.F.R. §§ 4.96-4.97.  See 61 
Fed Reg. 46,720-731 and 52,695-702 (1996).

Prior to October 7, 1996, a pneumothorax was rated under 38 
C.F.R. § 4.97, Diagnostic Code (DC) 6814 (1995), which 
provided a 100 percent evaluation for a spontaneous 
pneumothorax for six months.  Thereafter, the residuals were 
rated analogously to bronchial asthma, under DC 6602. 

Pursuant to DC 6602 as in effect at that time, a 10 percent 
rating is assigned for bronchial asthma that is mild, with 
paroxysms of asthmatic-type breathing (high-pitched 
expiratory wheezing and dyspnea) occurring several times a 
year with no clinical findings between attacks.  When 
moderate, with asthmatic attacks rather frequent (separated 
by only 10-14 day intervals) with moderate dyspnea on 
exertion between attacks, a rating of 30 percent is provided.  
When severe, with frequent attacks of asthma (one or more 
attacks weekly), and marked dyspnea on exertion between 
attacks with only temporary relief by medication and more 
than light manual labor precluded, a rating of 60 percent is 
provided.  38 C.F.R. § 4.97, Diagnostic Code 6602 (1995).

Under the criteria in effect since October 7, 1996, a 
traumatic chest wall defect, pneumothorax, etc., is rated 
under Diagnostic Code 6843.  Disorders rated under DC 6843 
are rated based on the General Rating Formula for Restrictive 
Lung Disease, which provides that a veteran will be rated as 
60 percent disabled with Forced Expiratory Volume (FEV-1) 40 
to 55 percent of predicted value; or the ratio of Forced 
Expiratory Volume in one second to Forced Vital Capacity 
(FEV-1/FVC) is 40 to 55 percent of predicted value; or 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) is 40 to 55 percent of 
predicted.  A 30 percent rating is warranted where FEV-1 is 
56 to 70 percent; FEV-1/FVC is 56 to 70 percent; or DLCO (SB) 
is 6 to 65 percent of predicted.  A 10 percent rating is 
warranted where FEV-1 is 71 to 80 percent; FEV-1/FVC is 71 to 
80 percent; or where DLCO (SB) is 66 to 80 percent predicted.  
38 C.F.R. § 4.97, Diagnostic Code 6843 (2005).  

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria but, should an increased rating be warranted under 
the revised criteria, that award may not be made effective 
before the effective date of the change.  See VAOPGCPREC 7-
2003 (Nov. 19, 2003); 38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114.  For a decade, a precedent decision of the 
Court of Appeals for Veterans Claims had required that 
"where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to appellant should and we so hold will apply unless Congress 
provided otherwise or permitted the Secretary of Veterans 
Affairs (Secretary) to do otherwise and the Secretary did 
so."  Karnas v. Derwinski, 1 Vet.App. 308, 313 (1991).  
However, the Court of Appeals for the Federal Circuit 
expressly overruled the Karnas case in Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003), holding that a new law or 
regulation applies, if at all, only to the period beginning 
with the effective date of that new law or regulation.  

As cited by the Court, the seminal case in this area of the 
law is the Supreme Court's decision in Landgraf, wherein the 
Supreme Court observed that "retroactivity is not favored in 
the law" and that "the presumption against retroactive 
legislation is deeply rooted in our jurisprudence".  
Landgraf, supra.  The Supreme Court held that 
"[C]ongressional enactments and administrative rules will 
not be construed to have retroactive effect unless their 
language requires this result."  Id.  At the same time, 
"[a] statute does not operate 'retrospectively' merely 
because it is applied in a case arising from conduct 
antedating the statute's enactment or upsets expectations 
based in prior law."  Id.  Instead, to determine whether 
application of a statute or rule will have an improper 
retroactive effect, an agency "must ask whether the new 
provision attaches new legal consequences to events completed 
before its enactment."  Id. at 269-70. 

In Princess Cruises v. United States, 397 F.3d 1358 (Fed. 
Cir. 2005), the Federal Circuit essentially adopted a three-
part test to apply the Landgraf's requirements:  (1) whether 
it would impair rights possessed by a party when he acted, 
(2) whether it would increase a party's liability for past 
conduct, or (3) whether it would impose new duties with 
respect to already completed transactions.  Id.  If the 
statute is found to have a retroactive effect, it does not 
apply unless there is clear authority favoring such a result.  
The regulatory rules are reviewed in the same manner as 
statutes.  The Landgraf-Princess Cruises test applies to VA 
regulations when determining whether they apply to claims 
pending prior to the effective date of a change in the 
applicable regulation.  Rodriguez v. Peake, 511 F.3d 1147, 
1153 (Fed. Cir. 2008).

The Board initially notes that the temporal reach of the 
regulation which amended the rating criteria for evaluating 
respiratory disorders appears to be clear.  The regulatory 
changes were published in the Federal Register and it was 
clearly noted that the effective date was October 7, 1996.  
See 61 Fed Reg. 46,720-731, 52,695-702 (1996).  The Board 
cannot conclude that VA was silent on the issue of the 
temporal reach of the schedular criteria change.  Thus, it is 
clear that the revised criteria for evaluating respiratory 
disabilities may apply only as of October 7, 1996.  Kuzma, 
supra.  

Even if the Board were to conclude VA was silent on this 
issue, applying the Princess Cruises test, the Board would 
find that application of the new respiratory criteria to the 
period prior to October 7, 1996, would have an impermissible 
retroactive effect.  In that regard the Board notes that the 
schedular revisions were more than interpretive, as they 
enacted specific objective criteria for rating the 
disabilities affected.  Second, the veteran was awarded an 
initial 0 percent (non-compensable) rating under the prior 
criteria, but was then awarded a compensable, 10 percent 
rating, effective from October 7, 1996, under the revised 
criteria.  Thus, applying the revised criteria to the rating 
period prior to October 1996 would not impair the veteran's 
entitlement to a disability rating; rather it would provide 
him with the benefit of a compensable rating prior to October 
6, 1996.  Considering these factors, it appears that applying 
the current criteria to the period prior to the October 
7,1996, effective date would in fact have an impermissible 
retroactive affect.  

IV.  Analysis

Initially, the Board notes that in the November 2003 rating 
decision, the RO indicated that the veteran filed his initial 
claim for service connection for a lung disorder on June 25, 
1975, but that it was not appropriately addressed.  Thus, the 
RO found that the date of the initial noncompensable rating 
was effective from June 25, 1975.  38 C.F.R. § 3.400.  The 
Board herein agrees with that finding.  

Under the rating criteria in effect as of June 1975, in order 
for a 10 percent rating to be warranted, the clinical 
evidence would have to have shown that the veteran's 
restrictive pulmonary disease was productive of paroxysms of 
asthmatic-type breathing (high-pitched expiratory wheezing 
and dyspnea) occurring several times a year with no clinical 
findings between attacks.  38 C.F.R. § 4.97, DC 6602 (1995).  
A review of the evidence at that time, however, does not show 
that the criteria for a 10 percent rating under DC 6602 were 
approximated.  In that regard, the Board notes the November 
1975 VA examination report, showing that expansion of the 
right chest was slightly lagging compared to the left.  The 
percussion note was resonant throughout, and slightly 
impaired at the right base.  Breath sounds were 


clear, but slightly diminished on the right.  There were no 
rales, no rhonchi, and no wheezes.  The clinical evidence at 
that time therefore does not suggest, and the veteran has not 
contended, that he was experiencing paroxysms of asthmatic 
type breathing several times a year.  Accordingly, effective 
from June 25, 1975, a compensable rating is not warranted 
under the criteria in effect at that time.  

A review of the record further shows that subsequent to June 
25, 1975, a compensable rating was not warranted at any time 
- that is, until the regulations for evaluating respiratory 
disabilities were revised.  As noted above, effective 
October 7, 1996, substantive changes were made to the 
schedular criteria for evaluating respiratory disorders, as 
set forth in 38 C.F.R. §§ 4.96-4.97.  See 61 Fed Reg. 46,720-
731 and 52,695-702 (1996).  In that regard, considering the 
competent evidence of record prior to October 7, 1996, the 
Board notes the November 1975 VA examination report showed 
that the veteran's PFTs revealed an FEV-1 of 77 percent.  
Such findings warranted a rating of 10 percent under the 
revised schedular criteria that became effective October 7, 
1996. 

The Board notes that when an increased rating is assigned 
based solely on a change in criteria, the effective date for 
such increase is the date the new criteria came into effect.  
A review of the record dated from 1975 through October 1996 
shows that there is no other pertinent medical evidence of 
record which evaluated the severity of the veteran's 
pulmonary disability.  It was not until the PFTs in 2003 that 
there was again any competent evidence assessing the severity 
of the veteran's service-connected pulmonary disorder.  Thus, 
the Board concludes that a compensable rating of 10 percent 
is warranted for the service-connected restrictive pulmonary 
disease, under the revised criteria, and that such an award 
may not be made effective before October 7, 1996, the 
effective date of the amandments to the criteria in the 
Rating Schedule.  See Kuzma, supra; Landgraf, supra; 
VAOPGCPREC 7-2003 (Nov. 19, 2003).  Thus, the Board concludes 
that a compensable rating is not warranted for the period 
from June 25, 1975, to October 6, 1996.  




ORDER

A compensable rating for restrictive pulmonary disease, 
effective from June 25, 1975, to October 6, 1996, is denied.



_____________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


